DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 24 recites the limitation “wherein each of the first region and the second region does not comprises a doping element which is of a different type from the first predetermined element and the second predetermined element” in the last three lines of the claim, which lacks the full support of the original disclosure.  This limitation is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure (see MPEP 2173.05(i), In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977), and Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983)).  The original disclosure does not disclose “a doping element which is of a different type from the first predetermined element and the second predetermined element” and does not disclose that this doping element is not in the first region and the second region.  There is no indication in the original specification why the first region and the second region should not have a doping element which is of a different type from the first predetermined element and the second predetermined element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kurosawa (US 2003/0160245).
Regarding claim 24, Kurosawa teaches a manufacturing method of a thin film transistor (TFT; [0101]), comprising: forming an amorphous silicon layer (123a; Fig. 8A, [0102]) on a base substrate (121; Fig. 8A, [0102]) and simultaneously doping ([0102]) a first predetermined element (boron; [0102]) into the amorphous silicon layer (123a in Fig. 8A); converting the amorphous silicon layer (123a in Fig. 8A) comprising the first predetermined element (boron) into a polysilicon layer (123; Fig. 8B, [0103]), wherein the polysilicon layer (123) comprises a channel region (a center region of 123 in Fig. 8B corresponding to 123 in Fig. 8D; [0110]) serving as a channel of the thin film transistor ([0110]), a first region (a left region of 123 in Fig. 8B corresponding to 123a in Fig. 8D; [0110]) which is located at a side (the left side) of the channel region (a center region of 123) and configured to be connected with a source electrode (127a; Fig. 8E, [0115]), and a second region (a right region of 123 in Fig. 8B corresponding to 123b in Fig. 8D; [0110]) which is at another side (the right side) of the channel region (a center region of 123) and configured to be connected with a drain electrode (127b; Fig. 8E, [0115]); and by an ion implantation process ([0110]), implanting a second predetermined element (phosphorous or boron; [0110-0111]) into the first region (a left region of 123 in Fig. 8B corresponding to 123a in Fig. 8D) to form a doped source region (123a; Fig. 8D, [0110-0111]) and implanting the second predetermined element (phosphorous or boron; [0110]) into the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 7-9, 11-12, 15-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa (US 2003/0160245) in view of Kato et al. (US 2003/0164522).
Regarding claim 4, Kurosawa teaches a manufacturing method of a thin film transistor (TFT; [0101]), comprising: forming an amorphous silicon layer (123a; Fig. 8A, [0102]) on a base substrate (121; Fig. 8A, [0102]) and simultaneously doping ([0102]) a first predetermined element (boron; [0102]) into the amorphous silicon layer (123a in Fig. 8A); converting the amorphous silicon layer (123a in Fig. 8A) comprising the first predetermined element (boron) into a polysilicon layer (123; Fig. 8B, [0103]), wherein the polysilicon layer (123) comprises a channel region (a center region of 123 in Fig. 8B corresponding to 123 in Fig. 8D; [0110]) serving as a channel of the thin film transistor ([0110]), a first region (a left region of 123 in Fig. 8B corresponding to 123a in Fig. 8D; [0110]) which is located at a side (the left side) of the channel region (a center region of 123) and configured to be connected with a source electrode (127a; Fig. 8E, [0115]), and a second region (a right region of 123 in Fig. 8B corresponding to 123b in Fig. 8D; [0110]) which is at another side (the right side) of the channel region (a center region of 123) and configured to be connected with a drain electrode (127b; Fig. 8E, [0115]); and by an ion implantation process ([0110]), implanting a second predetermined element (phosphorous or boron; [0110-0111]) into the first region (a left region of 123 in Fig. 8B corresponding to 123a in Fig. 8D) to form a doped source region (123a; Fig. 8D, [0110-0111]) and implanting the second predetermined element (phosphorous or boron; [0110]) into the second region (a right region of 123 in Fig. 8B corresponding to 123b in Fig. 8D) to form a doped drain region (123b; Fig. 8D, [0110-0111]), wherein the converting the amorphous silicon layer (123a in Fig. 8A) comprising the first predetermined element (boron) into the polysilicon layer (123) comprises: converting the amorphous silicon layer (123a in Fig. 8A) comprising the 
Kurosawa does not teach controlling a duration of the excimer laser annealing process to be from 1 min to 4 min.
In the same field of endeavor of semiconductor manufacturing, Kato et al. teach controlling a duration of the excimer laser annealing process (scanning time per piece; [0026]).  Kato also teach that the duration of the excimer laser annealing process depends on the surface area of the substrate ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa and Kato et al. and to control a duration of the excimer laser annealing process according to the area of the substrate as taught by Kato et al. such that the duration of the excimer laser annealing process is minimized to have a range of 1 min to 4 min according to some surface areas of the substrate, because the duration of the excimer laser annealing process would affect the throughput, i.e. manufacturing cost as taught by Kato et al. ([0026]). 
Regarding claim 7, Kurosawa teaches the manufacturing method according to claim 4, wherein before the implanting the second predetermined element (phosphorous or boron) into the first region (a left region of 123 in Fig. 8B corresponding to 123a in Fig. 8D) and the second region (a right region of 123 in Fig. 8B corresponding to 123b in Fig. 8D) by the ion implantation process ([0110]), the manufacturing method further comprises: performing a patterning process ([0103-0104]) on the polysilicon layer (123) to form a polysilicon active layer 
Regarding claim 8, Kurosawa teaches the manufacturing method according to claim 7, wherein before the implanting the second predetermined element (phosphorous or boron) into the first region (a left region of 123 in Fig. 8B corresponding to 123a in Fig. 8D) and the second region (a right region of 123 in Fig. 8B corresponding to 123b in Fig. 8D) by the ion implantation process ([0110]), the manufacturing method further comprises: sequentially forming a gate insulating layer (124; Fig. 8D, [0108]) and a gate electrode (125; Fig. 8D, [0108]) on the polysilicon active layer (123 in Fig. 8C; [0108]).
Regarding claim 9, Kurosawa teaches the manufacturing method according to claim 8, wherein by the ion implantation process ([0110]), the implanting the second predetermined element (phosphorous or boron) into the first region (a left region of 123 in Fig. 8C corresponding to 123a in Fig. 8D) to form the doped source region (123a) and the implanting the second predetermined element (phosphorous or boron) into the second region (a right region of 123 in Fig. 8C corresponding to 123b in Fig. 8D) to form the doped drain region (123b), comprise: by using the gate electrode (125) as a mask ([0110]), implanting the second 
Regarding claim 11, Kurosawa teaches the manufacturing method according to claim 4, wherein the excimer laser annealing process ([0103]) comprises: performing on the amorphous silicon layer (123a in Fig. 8A) by using a laser beam ([103]).
Kurosawa does not teach performing a plurality of scans on the amorphous silicon layer by using a laser beam to form a plurality of annealing regions, wherein the plurality of annealing regions are arranged along a first direction, and each of the plurality of annealing regions extends in a second direction that intersects the first direction; and among the plurality of annealing regions, two annealing regions immediately adjacent to each other in the first direction overlap each other to form an overlap region, and a ratio of an area of the overlap region to an area of the annealing region is a laser annealing coverage.
In the same field of endeavor of semiconductor manufacturing, Kato et al. teach performing a plurality of scans (vertical scans in Fig. 20; [0138]) on the amorphous silicon layer (604 which can be amorphous silicon; [0138, 0141]) by using a laser beam ([0144]) to form a plurality of annealing regions (anneal regions of vertical scans; Fig. 20, [0138]), wherein the plurality of annealing regions (anneal regions of vertical scans) are arranged along a first direction (the horizontal direction, Fig. 20), and each of the plurality of annealing regions (each O.L; [0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa and Kato et al. and to use overlapped laser scans as taught by Kato et al., because this is a common practice of laser scanning to cover all the irradiated area as taught by Kato et al. ([0149-0152]). 
Regarding claim 12, Kurosawa teaches the manufacturing method according to claim 11, wherein the excimer laser annealing process ([0103]) comprises.
Kurosawa does not teach controlling the laser annealing coverage to be from 96% to 99%.
In the same field of endeavor of semiconductor manufacturing, Kato et al. teach controlling the laser annealing coverage (overlap ratio; [0210]) to be 50 to 98% ([0210]) which overlaps the claimed range of from 96% to 99%, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa and Kato et al. and to use the overlap ratio of laser scans as taught by Kato et al., because Kurosawa teaches 
Regarding claim 15, Kurosawa teaches the manufacturing method according to claim 4, wherein before forming the amorphous silicon layer (123a in Fig. 8A) on the base substrate (121), the manufacturing method further comprises: forming a buffer layer (122; Fig. 8A, [0102]) on the base substrate (121).
Regarding claim 16, Kurosawa teaches the manufacturing method according to claim 8, wherein after the implanting the second predetermined element (phosphorous or boron) into the first region (a left region of 123 in Fig. 8C corresponding to 123a in Fig. 8D) to form the doped source region (123a) and the implanting the second predetermined element (phosphorous or boron) into the second region (a right region of 123 in Fig. 8C corresponding to 123b in Fig. 8D) to form the doped drain region (123b) by the ion implantation process ([0110]), the manufacturing method further comprises: sequentially forming an interlayer dielectric layer (126; Fig. 8E, [0114]) and a source/drain electrode layer (a metal layer; Fig. 8E, [0115]) on the gate electrode (125), wherein the source/drain electrode layer (a metal layer) comprises the source electrode (127a; Fig. 8E, [0115]) and the drain electrode (127b; Fig. 8E, [0115]), the source electrode (127a) is connected with the doped source region (123a) through a first via hole (126a; Fig. 8E, [0114]) which passes through the interlayer dielectric layer (126) and the gate insulating layer (124; see Fig. 8E), and the drain electrode (127b) is connected with the doped drain region (123b) through a second via hole (126b; Fig. 8E, [0114]) which passes through the interlayer dielectric layer (126) and the gate insulating layer (124; see Fig. 8E).
Regarding claim 17, Kurosawa teaches the manufacturing method according to claim 4, wherein the first predetermined element (boron) and the second predetermined element (boron 17cm-3; [0102], the doping concentrations of source/drain regions being higher than the channel region is implied in [0110-0111] that only source/drain regions are the high-concentration impurity regions).
Regarding claim 21, Kurosawa teaches the manufacturing method according to claim 4, wherein the forming the amorphous silicon layer (123a in Fig. 8A) on the base substrate (121) and simultaneously doping the first predetermined element (boron) into the amorphous silicon layer (123a in Fig. 8A) comprises: forming the amorphous silicon layer (123a in Fig. 8A) on the base substrate (121) by a chemical vapor deposition (CVD; [0102]), and simultaneously introducing a predetermined gas (vapor phase doping method using diborane gas; [0102, 0016-0017]) to dope the first predetermined element (boron) into the amorphous silicon layer (123a; [0102, 0016-0017]), wherein the predetermined gas (diborane gas) comprises the first predetermined element (boron; [0017]).
Regarding claim 22.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa and Kato et al. as applied to claim 21 above, and further in view of Chen et al. (US 2005/0074930).
Regarding claim 6, Kurosawa teaches wherein the forming the amorphous silicon layer (123a in Fig. 8A) on the base substrate (121) by the chemical vapor deposition (CVD) comprises: forming the amorphous silicon layer (123a in Fig. 8A) on the base substrate (121).
Kurosawa does not teach forming the amorphous silicon layer by plasma enhanced chemical vapor deposition.
In the same field of endeavor of semiconductor manufacturing, Chen et al. teach forming the amorphous silicon layer (106; Fig. 1A, [0020]) by plasma enhanced chemical vapor deposition ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa, Kato et al. and Chen et al. and forming the amorphous silicon layer by plasma enhanced chemical vapor deposition as taught by Chen et al., because plasma enhanced chemical vapor deposition is a typical method of forming the amorphous silicon layer as taught by Chen et al. ([0020]). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa and Kato et al. as applied to claim 4 above, and further in view of Zhang (US 2016/0020096).
Regarding claim 13, Kurosawa teaches wherein the converting the amorphous silicon layer (123a in Fig. 8A) comprising the first predetermined element (boron) into the polysilicon layer (123) by the excimer laser annealing process ([0103]) comprises.
Kurosawa does not teach controlling a temperature of the base substrate to be from 300 °C to 600 °C.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa, Kato et al. and Zhang and to control a temperature of the base substrate to be from 300 °C to 600 °C as taught by Zhang, because the normal glass substrate can be used in the process and the manufacturing cost would be enormously reduced as taught by Zhang ([0003]). 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa and  Kato et al. as applied to claim 22 above, and further in view of Cheng et al. (US 2018/0076042).
Regarding claim 23, Kurosawa teaches silane and borane ([0017]).
Kurosawa does not teach a gas flow ratio of silane to borane is from 50:1 to 100:1.
In the same field of endeavor of semiconductor manufacturing, Cheng et al. teach the boron-concentration in boron-doped amorphous-silicon is a function of the boron precursor/silicon precursor flow ratio ([0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kurosawa, Kato et al. and Cheng et al. and to have a gas flow ratio of silane to borane is from 50:1 to 100:1 (the quantity of gas flow ratio of silane to borane corresponding to the intended boron concentration) as taught by Cheng et al. (Fig. 7, [0061]), because Kurosawa teaches using silane and borane to make doped amorphous silicon ([0102, 0016-0017]) and Cheng et al. teach that adjusting the flow ratio of the boron 
Parameters such as the gas flow ratio of silane to borane in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired doping concentration during device fabrication ([0061] of Cheng et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to select the gas flow ratio of silane to borane from 50:1 to 100:1 as claimed in order to achieve the desired doping concentration ([0061] of Cheng et al.). 

Response to Arguments
Applicant’s amendments, filed 07/19/2021, overcome the rejections to claims 4 and 6-17 under 35 U.S.C. 112.  The rejections to claims 4 and 6-17 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 4 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugano et al. (US 2001/0000243) teach a method of fabricating a thin film transistor using laser irradiation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/20/2021